PER CURIAM:
The stipulation filed in this claim reveals that the claimant’s insured, Quincy E. Holstein, sustained damage to his automobile *99on June 12,1975, on State Route 3 in Boone County, West Virginia, when the same was struck by certain rocks and other debris resulting from dynamiting being performed by the respondent. The stipulation further reveals that the claimant, pursuant to its policy with Holstein, paid him the sum of $228.00 to reimburse him for his loss. Being of the opinion that the stipulation reflects liability against the respondent and being of the opinion that the damages are reasonable, an award is accordingly made.
Award of $228.00.